UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1329



JOHNNY WOODARD, JR.; CAROLYN J. WOODARD,

                Debtors - Appellants,

          v.


ROBERT R. BROWNING,

                Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:06-cv-00484-BO; BK-04-04082-8-JRL)


Submitted:   July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Woodard, Jr., Carolyn J. Woodard, Appellants Pro Se.
Stephen Levi Beaman, BEAMAN & KING, PA, Wilson, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnny Woodard, Jr., and Carolyn J. Woodard appeal the

district court’s order denying their motion for reconsideration of

a prior order affirming the bankruptcy court’s order dismissing

their Chapter 13 petition.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Woodard v. Browning, Nos. 5:06-cv-00484-BO;

BK-04-04082-8-JRL (E.D.N.C. Feb. 25, 2008).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            AFFIRMED




                                - 2 -